Citation Nr: 1633273	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected bronchial asthma and diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected bronchial asthma.

3.  Entitlement to service connection for weight gain, to include as secondary to the service-connected bronchial asthma.

4.  Entitlement to a rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  Due to the location of the Veteran's current residence, jurisdiction of his appeal is with the RO in Boston, Massachusetts.

In June 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issue of an increased rating for diabetes mellitus, type II has been raised by the record in a July 2016 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

All of the issues except for service connection for weight gain being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for service connection for weight gain, to include as secondary to the service-connected bronchial asthma. 


CONCLUSION OF LAW

The criteria for withdrawal of service connection for weight gain, to include as secondary to the service-connected bronchial asthma, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issue of service connection for weight gain, to include as secondary to the service-connected bronchial asthma.  See June 2016 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for weight gain, to include as secondary to the service-connected bronchial asthma, and it is dismissed.


ORDER

Entitlement to service connection for weight gain, to include as secondary to the service-connected bronchial asthma, is dismissed.
REMAND

A remand is necessary for the remaining issues.  At his hearing, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration (SSA).  T. at 6.  As these records may be relevant to the issues on appeal, a remand is necessary to obtain them.

Furthermore, since the 2009 Statement of the Case (SOC), additional medical records were received at the RO, prior to certification of the appeal to the Board.  As no Supplemental SOC (SSOC) has been issued addressing this evidence, remand is also necessary for the RO to review all additional evidence added to the claims file since the issues remaining on appeal were last adjudicated.

Additionally, the Veteran has not been afforded exams for his service connection claims.  A June 2016 letter from his psychiatric care provider shows that the Veteran reported that his depression was "greatly increased due to the asthma and diabetes."  The Veteran's testimony indicates that his sleep apnea may be caused or aggravated by his service-connected bronchial asthma.  T. at 5.  On remand, the Board finds that examinations to determine whether an acquired psychiatric disorder and sleep apnea are related to the Veteran's military service or are secondary to service-connected disabilities would be beneficial.

Finally, the last examination for the Veteran's bronchial asthma was in 2008.  As a remand is necessary, a new examination should be provided to the Veteran to ascertain the current severity of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's receipt of benefits, to include the medical records used in support of the determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Arbour Counseling Services; South Coast Endocrinology; Baltimore VA Medical Center; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed acquired psychiatric disorder had its onset in service, is related to the Veteran's military service, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected bronchial asthma and/or diabetes mellitus, type II [If any acquired psychiatric disorder is found to have been aggravated by the service-connected bronchial asthma and/or diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]   

The examiner should address the service treatment records showing reported homicidal thoughts in September 1991 and adjustment difficulties in November 1991, as well as the June 2016 letter from Arbour Counseling Services in which the Veteran reported an increase in depression due to the service-connected bronchial asthma and diabetes mellitus, type II. 

A complete rationale should be given for all opinions and conclusions expressed.

4.  Accord the Veteran an appropriate VA respiratory/pulmonary examination to determine the severity of the service-connected bronchial asthma disability and the etiology of the claimed sleep apnea.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected bronchial asthma disability and sleep apnea. 

The examiner should:

i) Conduct a pulmonary function test including FEV-1 and FEV-1/FVC results.  The report of such study should be incorporated into the examination report to be associated with the claims file.

ii) Discuss the frequency and duration of use of any oral inhalational or oral bronchodilator therapy; inhalational anti-inflammatory medication; systemic corticosteroids; or systemic high dose corticosteroids or immuno-suppressive medications.  The frequency of the Veteran's physicians' visits for required care for exacerbations of asthma and intermittent courses of systemic corticosteroids should also be noted.  It must be noted whether the asthma has resulted in episodes of respiratory failure, and if, so their frequency.

For the claim of service connection for sleep apnea, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed sleep apnea had its onset in service, is related to the Veteran's military service, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected bronchial asthma [If any sleep apnea is found to have been aggravated by the service-connected bronchial asthma, the examiner should quantify the approximate degree of aggravation.]   

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Ensure that the examination reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided an SSOC, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


